Title: Alexander Gillon to the American Commissioners, 25 January 1779: résumé
From: Gillon, Alexander
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Brest, January 25, 1779: I arrived here today from our continent via Havana. I embarked for Spain on November 17; on the 19th instant I encountered a small fleet about fifty leagues east south east of Cape Finisterre commanded by de Grasse, who suggested that I make for Brest with the frigate Fortunée, Capt. Marigny. To expedite the business I am sent on I accepted the offer, a further evidence of French good will. The only letters I have for you are introductions, hence I will proceed to Nantes to ascertain what property has been shipped from South Carolina and what dispositions should be made. Since it will be February 6 before I can leave there I would appreciate news sent in care of Messrs. H. Q. Chaurand frères, particularly any information from America after July 23 when I first set out. A long stay at Havana and contrary winds protracted my voyage.>
